Title: From James Madison to John George Jackson, 31 December 1807
From: Madison, James
To: Jackson, John George



Dear Sir
Washington Decr. 31. 1807

Your letter of the 10th. came to hand at so late a day that I took for granted you would be on your journey before you could receive an acknowledgement.  I am afraid now that the villainous attacks of the assassins may have detained you longer than we hoped would be its effect, and on that painful calculation drop you a few lines for the mail of tomorrow morning.  I pray sincerely that you may have been sufficiently recovered to have left Clarksburg before they reach it.  Should this not be the case, they will inform you that the arrival of Mr. Rose has at length been authenticated.  He left Norfolk for this place on Monday last, and may be expected this or tomorrow evening.  Mr. Monroe has been here some days.  Nothing can be said as yet touching the powers or purposes which the British Envoy brings.  The Embargo is now in operation, and if no symptoms of flinching appear as I hope will be the case, can not fail to do good in many ways.  We are all well & will offer best affections to Mrs. J. & yourself.  Yrs truly

James Madison

